DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 33-61) in the reply filed on 6/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-37, 40-44, and 47-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvin (US 6,863,868). 
Regarding claims 33-37, 40-44, and 47-61,  Alvin discloses a catalysed filter system (Fig. 1) for treating particulate-containing exhaust gas from a stationary emission source, which system comprising an elongate filter element (28) comprising porous walls (Col. 2, lines 58-67 and Col. 3 lines 1-11) which define a hollow section and a substrate material supporting a catalyst component disposed within the hollow section (Col. 4, lines 9-25), the arrangement being such that gas entering the hollow section of the elongate filter element from across the porous walls (Col. 9, lines 28-44) thereof must contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element (Fig. 3); wherein the elongate filter element is closed at one end thereof (Fig. 5);   wherein the elongate filter element is ceramic (Abstract); wherein the elongate filter is a sintered porous metal filter element (Col. 5, lines 4-40); wherein the hollow section is circular in cross-section (Fig. 5);   3, wherein a wall thickness of the elongate filter element is from 10 to 40 mm (Col. 5, lines 4-7); wherein the elongate filter element is a candle filter (Figs. 3 and 5);  wherein the substrate material comprises a ceramic foam, a bead, a microsphere, an extrudate, a pebble, a tablet, a pellet, a Raschig ring, a honeycomb monolith, a channelled honeycomb body, a knitted gauze, a cotton gauze, a wire mesh, an alumina fibre paper, a glass fibre paper or a quartz fibre paper (Col. 5, lines 4-41); 
comprising a cartridge structure (60) insertable into the hollow section of the elongate filter element (28), wherein the cartridge structure (60) retains or holds the substrate material (Fig. 3); wherein the cartridge structure (60) comprises a central porous hollow section around which the substrate material is arranged (Fig. 3); wherein the substrate material is one or more layers of a pleated, self-supporting knitted gauze, cotton gauze, wire mesh, alumina fibre paper, glass fibre paper or quartz fibre paper (Col. 7, lines 1-40);  wherein the cartridge structure is a self- supporting catalysed ceramic support (Col. 7,lines 1-40 and Figures 3 and 5); comprising an end cap (104) for the elongate filter element (28), wherein the end cap defines a hole to permit gas in the hollow section of the elongate filter element to exit the elongate filter element and is shaped to force gas entering into the hollow section of the elongate filter element across the porous walls thereof to contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element via the hole (Fig. 5);  wherein the hollow section of the elongate filter element (28) is circular in cross-section, and the end cap (104) is ring-shaped (Fig. 5); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 7 – Col. 8); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 7- Col. 8);  wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 7 – Col, 8); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 7-Col. 8); wherein the catalyst component active for selective catalytic reduction comprises a vanadium compound impregnated onto the substrate material (Col. 7- Col. 8); wherein the catalyst component active for selective catalytic reduction comprises a vanadium oxide supported on particulate TiO (Col. 7- Col. 8);  wherein the catalyst component active for selective catalytic reduction additionally comprises tungsten oxide or molybdenum oxide (Col. 7 – Col. 8); wherein the catalyst component active for selective catalytic reduction comprises a transition metal-exchanged zeolite (Col. 7- Col. 8);  wherein the catalyst component active for oxidation comprises at least one of cobalt, manganese, copper, iron, a platinum group metal, silver or gold supported on a particulate refractory oxide (Col. 7- Col. 8);  wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation; (Col. 7 – Col. 8);  wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation (Col. 7 – Col. 8); wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation (Col. 7 – Col. 8). 
Claims 33-37, 39-53, and 58-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom  (US 5,248,482). 
Regarding claims 33-37, 39-53, and 58-61, Bloom discloses that a catalysed filter system for treating particulate-containing exhaust gas from a stationary emission source, which system comprising an elongate filter element (15, 16, 17, 18, 19) comprising porous walls which define a hollow section and a substrate material supporting a catalyst component disposed within the hollow section, the arrangement being such that gas entering the hollow section of the elongate filter element from across the porous walls thereof must contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element (Figs. 1-5); wherein the elongate filter element is closed at one end thereof (Figs. 1-5); wherein the elongate filter element is ceramic (Col. 5- Col. 6);  wherein the elongate filter is a sintered porous metal filter element (Col. 5-Col. 6); wherein the hollow section is circular in cross-section (Figs. 1-5); wherein the elongate filter element has a porosity of from 70 to 90% (Col. 7, lines 1-12); wherein a wall thickness of the elongate filter element is from 10 to 40 mm (Col. 9, lines 15-29); wherein the elongate filter element is a candle filter (Figs. 1-5); wherein the substrate material comprises a ceramic foam, a bead, a microsphere, an extrudate, a pebble, a tablet, a pellet, a Raschig ring, a honeycomb monolith, a channelled honeycomb body, a knitted gauze, a cotton gauze, a wire mesh, an alumina fibre paper, a glass fibre paper or a quartz fibre paper (Figs. 1-5); a cartridge structure insertable into the hollow section of the elongate filter element, wherein the cartridge structure retains or holds the substrate material (Col. 6, lines 5-28 and Figs. 1-5); wherein the cartridge structure comprises a central porous hollow section around which the substrate material is arranged (Col. 6, lines 5-28 and Figs. 1-5); wherein the substrate material is one or more layers of a knitted gauze, a cotton gauze, a wire mesh, an alumina fibre paper, a glass fibre paper or a quartz fibre paper disposed around the central porous hollow section (Col. 3, lines 1-20);  wherein the substrate material is one or more layers of a pleated, self-supporting knitted gauze, cotton gauze, wire mesh, alumina fibre paper, glass fibre paper or quartz fibre paper (Col. 3, lines 1-20); wherein the cartridge structure is a self- supporting catalysed ceramic support (Figs. 1-5); an end cap for the elongate filter element, wherein the end cap defines a hole to permit gas in the hollow section of the elongate filter element to exit the elongate filter element and is shaped to force gas entering into the hollow section of the elongate filter element across the porous walls thereof to contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element via the hole (Figs. 1-5); wherein the hollow section of the elongate filter element is circular in cross-section, and the end cap is ring-shaped (Figs. 1-5); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 9, lines 30-50); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 9, lines 30-50); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 9, lines 30-50); wherein the catalyst component is active for catalysing selective catalytic reduction of oxides of nitrogen with a nitrogenous reductant; or for catalysing oxidation of gas components (Col. 9, lines 30-50); wherein the catalyst component active for oxidation comprises at least one of cobalt, manganese, copper, iron, a platinum group metal, silver or gold supported on a particulate refractory oxide (Col. 9, lines 30-50); wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation (Col. 9, lines 30-50); wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation (Col. 9, lines 30-50); wherein an outer layer contacted first by gas entering the hollow section of the elongate filter element across the porous walls thereof comprises
catalyst component active for selective catalytic reduction and an inner layer contacted by exhaust gas that has first contacted the catalyst component active for selective catalytic reduction comprises catalyst component active for oxidation (Col. 9, lines 30-50).

Claims 33-35, 37-38, 42, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szymanski et al.   (US 4,874,586). 
Regarding claims 33-35, 37-38, 42, and 50, Szymanski et al. discloses a catalysed filter system for treating particulate-containing exhaust gas from a stationary emission source, which system comprising an elongate filter element comprising porous walls which define a hollow section and a substrate material supporting a catalyst component disposed within the hollow section, the arrangement being such that gas entering the hollow section of the elongate filter element from across the porous walls thereof must contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element (Figs. 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-61 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 5,656,048) in view of Alvin (US 6,863,868) and Bloom (US 5,248,482).
Regarding claims 33-61, Smith et al. discloses  a filter system for treating particulate-containing exhaust gas from a stationary emission source, which system comprising an elongate filter element comprising porous walls which define a hollow section,  the arrangement being such that gas entering the hollow section of the elongate filter element from across the porous walls thereof must contact the substrate material supporting the catalyst component before exiting the hollow section of the elongate filter element (Figs. 1-18).
Smith et al. does not disclose the substrate material supporting a catalyst component disposed within the hollow section. 
Alvin teaches that it is conventional to provide the catalyst coating on the porous body of the filter element in order to facilitate the treatment of the hot gas.
 Likewise, Bloom teaches that it is conventional to provide the catalyst coating on the porous body of the filter element in order to facilitate the treatment of the exhaust gas.
Thus, it would have been obvious in view of Alvin and Bloom to one having ordinary skill in the art to modify the device of Smith et al. with a catalyst coating on the porous substrate of the hollow section in order to gain the above benefit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774